ORDER

PROST, Circuit Judge.
Mary L. Guzman moves for reconsideration of the court’s order dismissing her petition for review for failure to pay the filing fee, file a brief and file a Fed. Cir. R. 15(c) statement concerning discrimination. The Merit Systems Protection Board has not responded.
The court has now received Guzman’s informal brief and Fed. Cir. R. 15(c) statement, along with a motion for leave to proceed in forma pauperis. Based on these circumstances, the court grants Guzman’s motion to reinstate her petition for review.
Accordingly,
IT IS ORDERED THAT:
(1) Guzman’s motion for reconsideration is granted.
(2) Guzman’s motion for leave to proceed in forma pauperis is granted.
(3) The July 3, 2002 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(4) The Board’s brief is due within 21 days of the date of filing of this order.